DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 2, 2021 has been entered.

Withdrawn Rejections
The rejection of claims 1, 2, 4, 6, 8, 10, 15-17 and 21 under 35 U.S.C. 103 as being unpatentable over Krieg et al., Damha et al. and Carr et al. has been withdrawn in view of applicant’s amendments to claim 1 to recite instant SEQ ID NO: 5.
The rejection of claims 3 and 5 under 35 U.S.C. 103 as being unpatentable over Krieg et al., Damha et al., Carr et al. and Scheller et al. has been withdrawn in view of applicant’s amendments to claim 1 to recite instant SEQ ID NO: 5.
New Rejections
Upon further search and consideration, the Examiner has made the new rejections below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1, from which claims 12 and 14 depend, state that the deoxyribonucleic acid comprises instant SEQ ID NO: 5.  Instant SEQ ID NO: 5 is 116 nucleotides long.  Claim 12 states that the deoxyribonucleic acid length ranges from 40-200, and claim 14 states that the deoxyribonucleic acid length ranges from 48-116.  It is not clear how the deoxyribonucleic acid length can be less than 116, since claim 1 requires the full length SEQ ID NO: 5.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 12 and 14 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to 
Claim 1, from which claims 12 and 14 depend, state that the deoxyribonucleic acid comprises instant SEQ ID NO: 5.  Instant SEQ ID NO: 5 is 116 nucleotides long.  Claim 12 states that the deoxyribonucleic acid length ranges from 40-200, and claim 14 states that the deoxyribonucleic acid length ranges from 48-116.  Claims 12 and 14 change (broaden) the scope of claim 1 to include deoxyribonucleic acids that are shorter than 116.
Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 1, 2, 4, 15-17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Krieg et al. (U.S. Patent Application No. 2003/0050263; published March 13, 2003; cited by applicant) and further in view of Junghans et al. (U.S. Patent Application No. 2003/0125279; published July 3, 2003; cited by applicant) and as evidenced by Carr et al. (The Lancet, 2000, 356:1423-1430).
	The claims are directed to a method of treating a retroviral infection in a subject in need thereof, comprising administering to the subject a non-coding sequence of deoxyribonucleic acids comprising SEQ ID NO: 5.
	Krieg et al. teaches a method for treating a subject, comprising: administering CpG nucleic acids to a subject infected with human immunodeficiency virus (HIV) in an effective amount to treat HIV infection.  The CpG nucleic acids may be any type of nucleic acid containing a CpG motif and may have the following formula: 5'X1X2CGX3X43' wherein X1, X2, X3, and X4 are nucleotides. The CpG deoxyribonucleic acids of Krieg et al. are linear open-chained on both sides (see paragraphs [0033] to [0036])1.  
	Krieg et al. does not teach the use of CpG polynucleotides that comprise instant SEQ ID NO: 5. However, Junghans et al. teaches the use of single-stranded, dumbbell-shaped CpG deoxyribonucleic acids for immunostimulation applications in humans and vertebrates (see, for example, the abstract).  The 1N2CGN3N4, where N1N2 is selected from the group consisting of GT, GG, GA, AT, and AA and N3N4 is selected from the group consisting of CT, TT, C deoxycytosine, G deoxyguanosine, A deoxyadenosine, and T deoxythymidine (see paragraphs [0016] to [0020]).  Junghans et al. teaches SEQ ID NO: 4, which is 100% identical to instant SEQ ID NO: 5. Junghans et al. found that the disclosed CpG deoxyribonucleic acids exhibit a high level of stability in the serum and a high stimulatory effect comparable to that of an open-chain, single-stranded immunostimulatory nucleic acid molecule (see paragraph [0050]).  In addition, Junghans et al. teaches that the disclosed covalently closed nucleic acid molecules containing immunostimulatory CpG motifs can be used to induce an immunoresponse for "weak" antigens. For example, they can be used as adjuvants in prophylactic vaccinations (see paragraph [0052]).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Krieg et al. and use known immunostimulatory CpG deoxyribonucleic acids, such as SEQ ID NO: 4 taught by Junghans et al., as an immunostimulatory agent or as an adjuvant.  One would have been motivated to do so and there would have been a reasonable expectation of success given the teachings of Krieg et al. that CpG polynucleotides (5'X1X2CGX3X43') in general can be used to treat HIV (see, 
	Krieg et al. teaches that the CpG nucleic acids can be administered in combination with combination anti-retroviral therapy (e.g., HAART2) to treat an HIV3 infection (see paragraphs [0015] to [0017]) [claims 2 and 4].  The CpG can be administered at the same time as the anti-retroviral therapy or provided prior to combination anti-retroviral therapy (see paragraph [0019]) [claims 16 and 17].  Krieg et al. also teaches that the CpG can be administered as an adjuvant for a vaccine (see paragraph [0020]) [claim 21].    
Krieg et al. states that the CpG nucleic acids can be double-stranded or single-stranded. Generally, double-stranded molecules are more stable in vivo, while single-stranded molecules have increased immune activity. Thus in some aspects of the invention it is preferred that the nucleic acid be single stranded and in other aspects it is preferred that the nucleic acid be double stranded (see paragraph [0034]) [claim 15].
Thus, the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

s 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Krieg et al. (U.S. Patent Application No. 2003/0050263; published March 13, 2003; cited by applicant), Junghans et al. (U.S. Patent Application No. 2003/0125279; published July 3, 2003; cited by applicant) and Carr et al. (The Lancet, 2000, 356:1423-1430) as applied to claims 1, 2, 4, 15-17 and 21 above, and further in view of Scheller et al. (Journal of Biological Chemistry, 2004, 279(21):21897-21902).
	The claims are directed to the method of claim 1 where the method is used to treat a latent HIV-1 infection.
	The teachings of Krieg et al., Junghans et al. and Carr et al. are outlined above and incorporated herein.  Krieg et al., Junghans et al. and Carr et al. do not teach treating a latent HIV-1 infection.  However, Scheller et al. teaches the use of CpG oligonucleotides to reactivate latent HIV and suggests this approach to eradicate latent HIV reservoirs in patients undergoing antiretroviral therapy (see, for example, the abstract and introduction).
	Accordingly, it would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to use the method of Krieg et al. to also treat latent HIV infections.  One would have been motivated to do so and there would have been a reasonable expectation of success given the teachings and findings of Scheller et al. (CpG ODNs can be used to reactivate latent HIV and allow the eradication of the latent HIV reservoirs with antiretroviral therapy treatment.
prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicole Kinsey White whose telephone number is (571)272-9943.  The examiner can normally be reached on M to Th 6:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information 






/NICOLE KINSEY WHITE/Primary Examiner, Art Unit 1648 


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The specification states that a linear open-chained DNA sequence is designated as oligonucleotide, abbreviated with ODN (see paragraph [0037]).
        2 As evidenced by Carr et al., HAART (highly active antiretroviral therapy) is a treatment regimen typically comprised of a combination of at least three antiretroviral drugs.
        3 Krieg et al. teaches treating HIV in general, which would include HIV-1 and HIV-2.